Citation Nr: 0004666	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veteran's Affairs benefits on behalf of the veteran's 
children.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 1979 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  The case was 
subsequently transferred to the RO in Muskogee, Oklahoma.  



REMAND


The appellant, who is the ex-wife of the veteran, seeks 
apportionment of the veteran's VA benefits on behalf of the 
veteran's four children.  She argues that the veteran has not 
paid court-ordered child support and that the payments should 
be apportioned from the veteran's benefits payment.  The 
veteran contends that he has made payments to the appellant 
and has supplied copies of some canceled checks in support of 
his claim.  

The Board notes that in her May 1998 substantive appeal, the 
appellant requested to be scheduled for a hearing before a 
Member of the Board at her local RO.  In July 1998, the RO 
sent an acknowledgment of that request; however it was 
addressed to the veteran and sent to the appellant's home.  
In addition, the record shows that the veteran changed his 
address in July 1998.  His claims file was transferred to the 
Denver, Colorado RO.


In August 1999, the RO sent a notice of a scheduled hearing 
to the address of the appellant; however, the appellant's 
name does not appear on the correspondence.  It does not 
appear that a notice was sent to the veteran in this regard.  
Included with this notice was a form that was to be returned 
to the RO indicating if the appellant agreed to attend the 
hearing or wished to withdraw her request.  The form was not 
returned to the RO, and the appellant did not appear for the 
scheduled hearing.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (1999), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights. Under 38 C.F.R. § 19.101 
(1999), upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case.  
Pursuant to 38 C.F.R. § 19.102 (1999), when a Substantive 
Appeal is filed in a simultaneously contested claim, the 
content of the Substantive Appeal will be furnished to the 
other contesting parties to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A (West 1991).  In 
addition, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal. 38 C.F.R. § 20.713(a) (1999).

The Board notes that the veteran was provided with a copy of 
the Statement of the Case in December 1998; however, it does 
not appear that a copy of the appellant's Substantive Appeal 
was sent to the veteran.  Additionally, the Board notes that 
although it appears from the record that the veteran was made 
aware of the appellant's hearing request, it is unclear from 
the record whether the veteran was offered an opportunity to 
be present at that hearing to provide testimony and argument.  
See 38 C.F.R. § 20.713.

In order to ensure that the appellant and the veteran have 
received proper notice of a scheduled hearing, and to afford 
the appellant and the veteran all due process considerations 
in this appeal, the Board believes a remand is in order.  


In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  To ensure that all contested claims 
procedures have been followed, the 
veteran (at his address of record) 

should be provided with a copy of the 
appellant's Substantive Appeal.  The 
veteran and his representative should be 
provided the appropriate period of time 
to respond thereto and afforded an 
opportunity for a hearing.  (If the 
veteran requests a hearing, the appellant 
should be provided with notice and the 
opportunity to be present as contemplated 
in contested claims.)

2.  The RO should schedule a hearing 
before the Board at the RO, if requested.  
In accordance with 38 C.F.R. § 20.713, 
the appellant as well as the veteran and 
his representative, should be notified of 
the hearing date. Each party and their 
respective representatives should be 
afforded the opportunity to present 
evidence and argument at that time.  In 
the event the appellant withdraws her 
request, indication of this should be 
made in the claims file.  

3.  Following completion of the above 
action, the originating agency should 
review the appellant's claim and prepare 
a formal decision.  Thereafter, the 
parties in interest and, if so situated, 
their respective representatives, should 
be issued a supplemental statement of the 
case which includes a summary of all 
recent evidence.  The originating agency 
should give all interested parties the 
appropriate period of time in which to 
respond.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  


The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




